 DIECISIONS OF NATIONAL LABOR RELATIONS BOARDFayette Cotton Mill and United Textile Workers ofAmerica, AFL-CIO-CI.C. Case 10-CA-13087September 26, 1979DECISION AND ORDERBy (CHAIRMAN FANNING AND MEMBLRS JENKINSAN) PNEZX)On January 24, 1979, Administrative Law JudgeHterzel tt. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counseltiled a brief in answer thereto.Pursuant to the provisions of Section 3(b) of theNational L.abor Relations Act, as amended, the Na-tional abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,tandi Respondent has excepted to certain credihiliti findings made by the Ad-nuimnltratise aw Judge. It is the Board's established plics not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all ot the relevant evidence consinces us that theresolutions are incorrect. Sianldard Dnr Wlil Products. Inc, 91 N RB 54411950), enid. I88 .2d 362 3d ('irt. 1951). We have carefully examined therecord and find no basis for reversing his tindingsWe agree with the Administrative ilaw Judge that Respondent enforcedplant rule I against Douglas lumphries in a disparate manner for discrimi-na.lor\ reasoins and thel-eby violated Sec. 81a)(3) and 1) of' the Act In soholding. however. we now correct several actual errors in the Administrative.law Judge's analsisis supporting his finding of disparate treatment. The Ad-nlilstratlve law Judge concluded that, though the third step of the progres-sle disciplinary svstem associated with plant rule I could he either a layoffor a discharge. umphries was the onli employee discharged at his thirdoffense I he record shows that I)ennis Aldridge was also discharged withouta prior disciplinars layoff. During his third periodl of employ ment followingtwo prior discharges and rehires, Aldridge received an oral warning for hisfirst violation of plant rule I and a written warning for his second absence.I hough the written warning indicated that a 3-day layoff would be imposedtor his next absence, Alridge was in act discharged when that occurred onOctobher 3, 1977Brenda Bircheat received an oral warning for an absence on January 31,1977, and a written warning fir her second absence on February 2 1977. Shewas discharged on March 7, 1977. for her third absence and was never givena disciplinary layoff. I'he Administrative .aw Judge is incorrect in findingthat since Bircheat's discharge notice indicated that she had last reported forwork on March 4 her discharge was therefore justified under plant rule 42.which prov ides fr mmediate discharge upon failure to report for 3 conecu-trie workdays March 6 was a Sunday and not a workday. We find thatBircheat was discharged for violations o'f plant rule I at the third step of theprogressive disciplinary scale. Further. the record shows that Eddie JamesGilpin was discharged for the first time in April 1977. His personnel filereveals that he quit and was not discharged in August 1965 and in March1976. Therman Selman was discharged on five, not eight, different occasionsbetween 1959 and 1977.We are satisfied that the history of Responnent's enforcement of its plantrules amply supports the Administrative Law Judge's finding of' disparatetreatment. Contrary to both company policy and pratice, Humphries re-ceived no oral warning for his late arrival on August 27. 1977. He did receivea written warning for his absence on August 30. He was discharged onSeptember I after reporting for work 30 minutes late. All other employeesdischarged for multiple violations of plant rule I received at least two warn-ings and all of' them, except Aldridge and Bircheat. received a 3-day disci-plinar) layoff prior to discharge.conclusions of the Administrative Law Judge only tothe extent consistent herewith, and to adopt his rec-ommended Order, as modified herein.The Respondent has excepted to the Administra-tive Law Judge's findings that Assistant Plant Man-ager Smith's remark to Douglas Humphries to theeffect that the Union has left and "chickened out" onthe employees constituted disparagement in violationof Section 8(a)(1). We find merit in this exception.Administrative Law Judge Plaine's reliance on AlPfister, dh/a Pfister Truck Service, 236 NLRB 217(1978), is misplaced. In that case Pfister's remark thatthe union had "sold the employees down the river"was combined with telling an employee "not to godown to the Union." However, the AdministrativeLaw Judge addressed only the "down the river" por-tion of the remark in finding an 8a)( 1 ) violation as todisparagement. The recommended Order and notice,as adopted by a Board panel including ChairmanFanning and Member Penello, did not included anyreference to either the disparagement or the solicita-tion of union withdrawal aspect of Pfister's remark.Similarly, the Administrative Law Judge in LehighLumber Companan, and Brown-Borhelk compan, 230NLRB 1122 (1977), found that a supervisor's remarkto an employee that the union was "screwing" himand that he ought to look for another union was in-tended to denigrate the union and was therefore vio-lative of Section 8(a)(I ). As in Pfisver, supra the rec-ommended Order and notice as adopted by the Boarddid not require the respondent to cease and desistfrom the behavior found violative by the Administra-tive Law Judge.In the instant case Smith's "chickened out" remarkwas immediately preceded by a coercive interrogationof Humphries as to how Humphries thought theUnion's withdrawal of its election petition would af-fect its cause. This case differs from the above-citedcases in that the Administrative Law Judge found,and provided a remedy for, two separate violationsarising out of the same incident. One was for the coer-cive interrogation and the other was for the "dispar-agement." Under the facts of this case, given a cease-and-desist order directed specifically to the interroga-tion, we find that Smith's disparaging remark wasmerely ancillary to the interrogation insofar as it mayhave had a coercive impact on Humphries' Section 7rights. We view Section 8(c) as protecting a respon-dent's characterization of the union which employeesare quite capable of evaluating for themselves.22Chairman Fanning would find in agreement with the AdministrativeLaw Judge that Smith's statement to Humphries that the Union had "chick-ened out" or run out on the employees violated Sec. 8(a 1I) of the Act as itwas immediately preceded by Smith's coercive interrogation of Humphriesas to why the Union withdrew its election petition and what he (Humphries)thought the withdrawal would do to his cause in support of the Union. Thus.245 NLRB No. 64428 FAYETTE COTTON MILLORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, FayetteCotton Mill, Fayette, Alabama, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:1. Delete paragraph I(d) and reletter the remain-ing paragraphs accordingly.2. Substitute the following for paragraph 2(b):"(b) Offer to said employees immediate and fullreinstatement to his former job or, if the job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or any other rights andprivileges previously enjoyed."3. Substitute the attached notice for that of theAdministrative Law Judge.contrary to the majonty, it is clear from the record that the disparagement ofthe Union was not isolated from or unconnected with any other unlawfulconduct. Accordingly, in view of the fact that the "chickened out" chargewas closely related to and took place in the context of Smith's unlawfulinterrogation, the cases cited by the majonrty, which parallel the situationherein, compel the conclusion hat the disparagement of the Union did vio-late Sec. 8(aXI) of the Act.Chairman Fanning does not think the decisions the majority must distin-guish to rationalize its decision in this case are distinguishable. Although themajority observes that the Orders and notices of the cited cases do not ex-plicitly refer to the disparagement as such, they do refer to the unlawfulconduct with which the disparagement was intertwined; namely, the respon-dents' suggestion that the employees abandon their allegiance to the unionseeking recognition. The essential consideration is that the cases in questionstand for the proposition that the disparagement of a union is unlawfulwhen, as here, it is closely associated with other unlawful conduct. Once thedisparagement is found to be violative of the Act pursuant to that principle.the majority cannot tenably argue that it is improper to fashion in this casean appropriate remedy which specifically refers to the unlawful disparage-ment of the Union.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were representedand had an opportunity to present evidence and tocross-examine witnesses, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice:WE WILL NOT warn our employees of the futil-ity of voting the Union in.WE WILL NOT threaten to close the plant ifemployees vote the Union in.WE WILL NOT coercively question our employ-ees on why they desire and support the Union, orwhy the Union withdrew its election petition, orwhat withdrawal would do to their support ofthe Union.WE WILL NOT discharge or discipline employ-ees, or bar them from reemployment, for infrac-tions of the plant attendance rules without re-gard to the prescribed system of warnings anddiscipline and the policy for rehiring experiencedemployees.WE WIL NOT discourage our employees' sup-port of our membership in the Union, or anyother labor organization, by discharge or otherdiscrimination affecting their tenure or condi-tions of employment.WE WIllL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of rights guaranteed in Section 7 of theNational Labor Relations Act.WE WILL offer Douglas Humphries immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority orother rights and privileges previously enjoyed.WE WILL pay Douglas Humphries backpay.with interest, from the time of his discharge. Sep-tember 1, 1977.FAYETTE COTTO N MILLDECISIONSTATEMENT OF THE CASEHERZEI. H. E. PLAINE, Administrative Law Judge: Thecase principally involves the discharge by Respondent of itsemployee Douglas Humphries on September 1, 1977. Re-spondent is a manufacturer of cotton and blend yarns.The complaint alleges.' and General Counsel contends.that Respondent discharged employee Humphries in viola-tion of Section 8(a)(3) and (1) of the National Labor Rela-tions Act (the Act), because of his open active support ofthe Union in 1976 and 1977 campaigns to organize Respon-dent's employees.Respondent claims it fired employee Humphries because.in violation of the plant attendance rule, he was tardy twiceand absent a day without advance report. just prior to hisdischarge.In reply, General Counsel contends that the infractionsby employee Humphries were his first in a seven year pe-riod of service as a satisfactory employee. and that Respon-dent reached out to use the infractions as an excuse to dis-charge Humphries in disregard of its system of progressivediscipline for violations of the attendance rule and its prac-tice of normally allowing greater latitude for infractionsComplaint was filed November 21. 1977. on a charge filed b ChargingParty (the Union) September 19. 1977. and amended charge filed November10. 1977.429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand less servere discipline where antiunion animus was notthe motivating factor.The complaint has also alleged independent violations byRespondent of Section 8(a)(I)of the Act, including coerciveinterrogation of employees concerning their interest in theUnion, impressing them with the futility of engaging inunion activities and threatening plant closure. Respondenthas denied these allegations.The case was heard in Fayette, Alabama, on March 9and 10, 1978. General Counsel and Respondent have filedbriefs.Upon the entire record of the case, including my observa-tion of the witnesses and consideration of the briefs, I makethe following:FINDINGS OF FACTI. JURISDICTIONRespondent is an Alabama corporation with an officeand place of business located at Fayette, Alabama, where itis engaged in the manufacture of yarn'In the past calendar year, a representative period, Re-spondent sold and shipped finished products valued in ex-cess of $50,000 directly to customers outside Alabama.As the parties admit, Respondent is an employer withinthe meaning of Section 2(2), (6), and (7) of the Act.As the parties also admit, the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.11. THE UNFAIR LABOR PRACTICESA. Respondent's Business OperationsRespondent operates a mill or plant at Fayette for themanufacture of cotton yarns used by garment manufactur-ers, including use at plants of the owner or parent UnionUnderwear Company (see fn. 2, supra) and plants of othergarment manufacturers, according to Assistant Plant Man-ager Jack W. Smith, who is in charge of the plant produc-tion and personnel.The plant, which was increased in physical size in a1975-76 expansion, went from about 350 employees to acurrent work force of between 500 and 600 employees. Ofthese, about 18 or 19 are supervisors or part of manage-ment, according to Smith.2 This finding is based upon the similar allegation in the complaint, admit-ted in the answer. However, according to the undisputed testimony of Assist-ant Plant Manager Jack W. Smith (see also testimony of employee BrendaHumphies), the Fayette Cotton Mill is owned (either directly or as a corpo-rate subsidiary, it was not elaborated upon) along with other plants in otherlocations, by Union Underwear Company. Hence, Fayette Cotton Mill ap-pears to be the nominal Respondent. This would seem to be an adequatefinding at this stage of the proceeding, unless and until ultimate responsibil-ity should become material.In this connection, I grant the motion of Respondent, included on p. 6 fn.4 of its brief, that the transcript of testimony be revised to reflect the correctspelling of the name of Medalie (erroneously spelled McDaly at p. 117through 121), who in Brenda Humphries' testimony was described as vicepresident, along with Hopkins as district manager, of Union UnderwearCompany.The manufacturing process, of spinning the raw materi-als into yarn and putting the twist in the yarn to make itcohesive and strong, is performed on large electricallydriven spinning frames that each contain many spindlesand bobbins. Employees called spinners tend to the spin-ning. As the yarn is spun and twisted it fills the bobbins,and employees called doffers lift off the full bobbins ofyarn, replacing them with empty bobbins to start up thespinning frames again. The doffers carry the full bobbins tothe winding room where the yarn is wound on to largespools for shipment.Thus the rank-and-file employees are largely spinners,doffers, fixers or section men, electricians, and other main-tenance employees.' The plant operates 6 days per week, inthree shifts, round the clock.At the time of the hearing and events of the case, incharge of plant production and personnel, including hiringand firing of employees, was Assistant Plant Manager JackW. Smith.Under Smith and responsible to him, was the head of thespinning and winding department, Department Head Da-vid M. Ray.Under Ray. were several supervisors, including Supervi-sor Wayne Nichols of the first shift, Supervisor James D.Hulsey of the second shift, and Supervisor Joel Wilkinsonof the third shift.All five of the above-named individuals were supervisorsand agents of Respondent within the meaning of Section2(11) of the Act, as admitted by Respondent.B. Union Organizing, Company OppositionThe Union engaged in two campaigns to organize theemployees of the Fayette Cotton Mill, in 1976 and 1977,according to employee Douglas Humphries. In connectionwith the 1977 campaign a Board supervised election wasscheduled for August 19, 1977. However, 3 days prior, onAugust 16, the Union withdrew its petition for the election,and the election was not held.Earlier, the Union had been successful in organizing theemployees at another of Union Underwear Company'splants, at Aliceville. and in obtaining a collective-bargain-ing agreement for those employees (testimony of employeeDouglas Humphries).Nevertheless, the company opposed the unionizing of theemployees at the Fayette mill by, among other things, ap-pearances and speeches in the plant in opposition to theUnion by the company officials such as Vice PresidentJoseph Medalie (testimony of employee Brenda Hum-phries), a campaign in the plant to stop union organizingincluding training sessions for supervisors on dealing withemployees on the union question (testimony of SupervisorJames Hulsey), and distribution of handbills for the com-pany in opposition to the Union by Fayette mill employees(testimony of fixer or section man Thomas Alvin Johnson).Employee Douglas Humphries was active for the Unionin both the 1976 and 1977 campaigns. He obtained signedI The fixers or section men see that the spinning frames keep functioningproperly, and perform certain routine functions of the supervisors, such asobserving that the requisite employees in their sections are in place when thespinning starts.430 FAYETTE COTTON MILLunion authorization cards from fellow employees, attendedunion meetings, wore union buttons and insignia while inthe plant, and served on the employees' union organizingcommittee. At trial, Respondent admitted awareness of em-ployee Douglas Humphries' union activities.C. 8(a)(1) Findings-Coercive Interrogation, Threats.WarningsAbout August 1, 1977, a little more than 2 weeks beforethe scheduled election, on a break in the plant breakroom,according to employee Douglas Humphries and his wife,employee Brenda Humphries, they were approached bysecond shift Supervisor James Hulsey, who engaged themin conversation that turned to the matter of the Union.Hulsey asked them why they thought they needed theUnion. Douglas Humphries answered that it would helpthe plant. and Brenda Humphries added for job securityand better pay. Hulsey said, that the Union only wantedthe dues of the employees, that the Union would not pro-tect them or guarantee them job security, and that it wouldgive them nothing that the Company did not want them tohave. Hulsey named several plants that had shut down onein nearby Tuscaloosa that he said might still have beenopen had it not been for the Union, and told them that ifthe Fayette plant went Union it might shut down.A few minutes later, when employee Brenda Humphrieswas back at her place on the plant floor, Supervisor Hulseycame by, and asked her again why she thought she neededthe Union, telling her the company cared for the employ-ees. Brenda Humphries replied that she doubted that com-pany officers like (Vice President) Medalie or (DistrictManager) Hopkins cared for the employees. Shortly there-after, employee Douglas Humphries came over to help hiswife on the plant floor.' Supervisor Hulsey was nearby. Hecalled Douglas Humphries aside, and continued to talkabout the Union. Hulsey told Humphries that the companycares about us, but that the company would care more foryou without a Union than with a Union.Supervisor Hulsey claimed that in these conversations hedid not say that the Union could not get the employeesanything the company did not want them to have or thatthe company might close the Fayette plant. I find Hulsey'sdenials unconvincing in light of his other testimony that hepersonally, as well as the company, did not want the Unionin the plant; that he would do anything, within the law, headded, to keep the Union out; that he had been in severalsessions with other supervisors on how to treat with em-ployees on the union question; and (the incredible asser-tion) that he was not trying to convince the Humphries notto vote for the Union.As the Board has most recently reiterated in Paceco. ADivision of Fruehauf Corp. 237 NLRB 399 (1978). "an inter-rogation of an employee's union sympathies or his reasonfor supporting a union need not be uttered in the context of' He was a doffer, and she was a spinner: and since he worked fast andusually doffed the expected three frames per hour in less than half the timeallotted, he frequently volunteered help to his wife instead of spending hisdown time in the breakroom. The practice was known and accepted bysupervision.threats or promises in order to be coercive. The probing ofsuch views, even addressed to eniplvyees who have openlv ie-clared their prounion synpalhies. reasonably tends to inter-fere with the free exercise of employee rights under the Act.and consequently, is coercive. [Emphasis supplied.]" in vio-lation of Section 8(a)( 1) of the Act.'In this instance, the interrogation of the t o H umphriesby Supervisor Hulsey was not only coercive in its nature, inthe context of the impending representation election andRespondent's open hostility to the Union. but was also ac-companied by threat of plant closure if the Union wasvoted in, N.L.R.B. v. Gissel Packing Co., 395 U.S. 575. 618620 (1969): and by warning of the futility of voting theUnion in. Trailwao's Inc.. 237 NLRB 654 (1978): 'omacIndustries. 238 NLRB 43 (1978), both of which the threatand warning are themselves violations of Section 8(a)(1)of the Act.On August 15, 1977. 4 days before the scheduled repre-sentation election, third shift Supervisor Joel Wilkinsoncame into the breakroom where a number of employeeswere gathered. Wilkinson testified there were 10 to 15 em-ployees in the room. Among them were employees Douglasand Brenda Humphries and Janet Browning. According tothese three employees. Wilkinson carried with him a sampleelection ballot, which he showed about to the employeeswith the places for voting yes or no, and urged the employ-ees to vote no. saying, that is the way we want you to vote,vote no, like Doug and Brenda (Humphries) and we will allhe happy. Supervisor Wilkinson testified he was not sure hesaid that, though he knew the Humphries were for theUnion. Douglas Humphries spoke up and said, vote yes, theonly way we are going to be happy.Supervisor Wilkinson then sat down where employeesDouglas and Brenda Humphries were sitting, and, as bothof them testified, asked them to explain to him why they feltthey needed the Union.6 Employee Brenda Humphries saidshe and her husband mentioned job security and pay raises.Supervisor Wilkinson told them of several plants that hadshut down because of the Union. and of the Union contractat the Aliceville cotton mill (like Respondent also owned byor a subsidiary of Union Underwear Company) where, hesaid, the employees made less money under their Unioncontract than the employees at the Fayette mill earned: andfurther told them that if they voted the Union in and got acontract, the contract would be exactly like the Alicevillemill contract because the same union people and companypeople would be bargaining for the Fayette mill contract.and would not negotiate a better contract for one mill overthe other.Paceco also reiterated that the employee's subjectise state of mind. or hisresponses to the interrogation. do not diminish the coercive impact of thesupervisor's interrogation.I In this connection, while counsel for Respondent sought to suggest thatSupervisor Wilkinson's approach was good-natured, joking. and friendly.Supervisor Wilkinson himself did not so testify. Employee Browning testifiedthat when Wilkinson made his entry into the room he appeared to be speak-ing jokingly but nobody laughed, and the conversation in hich he engagedthe Humphries was seriuos argument about the Union. Douglas Humphriestestified there was no laughter or joking on either side. Both he and Wilkin-son made plain in their testimony that though they had known each other alltheir lises they had not been friends at least since Humphries' marriageseveral years earlier. and the exchange in the breakroom was not a friendlyone I so find431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupervisor Wilkinson's vagueness in remembering whathappened and what he did in the breakroom meeting withthe employees has caused me to discredit his denial that hequestioned the Humphries on why they desired and sup-ported the Union. His probing of such views, even of em-ployees known to have prounion sympathies, was coerciveand tended to interfere with the free exercise of their Sec-tion 7 rights, see Paceco supra, and, made in the context ofthe impending representation election and supervisory hos-tility to the Union, violated Section 8(a)(1) of the Act.7A few days after August 16, 1977, the date when theUnion withdrew its petition for the representation electionscheduled for August 19, 1977, employee Douglas Hum-phries came to Assistant Plant Manager Jack Smith's officeon a matter relating to work, as both testified.8Humphrieswas seeking overtime work and was inquiring of Smith whysecond shift Supervisor Hulsey would not let him workovertime. Smith said he would check on the matter.After saying so, Assistant Plant Manager Smith askedemployee Douglas Humphries, how come the Union ranout on the employees, and what would it do with respect tohis cause.9According to Humphries, Smith also commentedthat, it was after the last union meeting that the Unionpacked and left and chickened out on the employees. Hum-phries testified that he denied that the Union had run out orchickened out on the employees; and, according to Smith.in response to his questioning, employee Humphries alsocommented that the Union might lose some cards or maynot get some of the cards signed again.I agree with General Counsel that the plant manager'squestioning of employee Humphries as to why the Unionwithdrew its election petition and what he thought the with-drawal would do to his cause in support of the Union, wascoercive interrogation in violation of Section 8(a)(l) of theAct. As pointed out in Paceco, supra, 99 LRRM at 1546, n.4, the employee's subjective state of mind, possibly indi-cated by his responses, do not diminish the coercive impactof his supervisor's interrogation, which is tested by its ten-dency to interfere with the free exercise of the employee'sSection 7 rights. Here the tendency was compounded by thesupervisor's additional remarks that the Union had run outor chickened out on the employee and his fellow employees,which was a further interference with the employee's sup-port of the Union calculated to disparage and underminethe Union in the eyes of employees in violation of Section8(a)(1) of the Act. Compare, Al Pfisler, d/bl/a Al PfisterTruck Service, 236 NLRB 217 (1978), where several em-Even if the interrogation had taken place in a friendly atmosphere(which was not the case, see fn. 6, supra), it would have violated Sec. 8a I)of the Act, Erie Technological Products, Inc., 218 NLRB 878 (1975); likewise.if the interrogation had been out of curiosity (again not the case) Paceco,supra.I The complaint alleged this was August 19, but Humphries testified it wasmore likely in the following week, possibly August 24. when he had beenpermitted to return to work after 8 working days absence in which he wantedto work but was not permitted to work by second shift Supervisor Hulseybecause of a cut hand. The forced leave had begun in the afternoon ofAugust 15. At the time of his injury and return, Humphries was temporarilyon second shift, but was returned to first shift after coming back August 24.'Assistant Plant Manager Smith testified making these inquiries of em-ployee Humphries, but waffled on whether he or Humphries opened thediscussion concerning the Union. From other testimony of both, I believe itis apparent that Smith initiated the discussion.ployees were told by the employer that the union had soldthem down the river.D. 8(a)(3) and (1) Findings-Discharge of EmployeeDouglas Humphries1. Events leading to dischargeEmployee Douglas Humphries worked for Respondentfrom January 25, 1971, to September 1. 1977, a period ofalmost years. He was a doffer, and a good one, as testifiedto by Assistant Plant Manager Jack Smith. Humphries wasnot only proficient but exceptionally fast in performing hiswork, doing the three frames per hour assigned to him usu-ally in less than half an hour. (The assignment was no more,as well as no less, than three frames per hour, because thedoffing had to be coordinated with the spinning.) In his freetime or downtime Humphries frequently went over towhere his wife Brenda worked as a spinner, and helped her,with the knowledge and consent of the supervisors.As Assistant Plant Manager Smith testified, he and theplant supervisors knew that employee Douglas Humphrieswas a supporter of the Union in the 1976 and 1977 unioncampaigns, the latter of which came to an abrupt end inmid-August with cancellation of the slated election for Au-gust 19, 1977. Smith also testified that it was not until thelast week in August that employee Humphries had givenRespondent any cause to discharge him. Indeed, as Smithadmitted there was no record of a warning in Humphries'personnel file of possible discipline for any infractions ofrules or delinquencies until August 31, 1977, the day beforeHumphries was fired, when he was given a warning slip foran "unreported and unexplained absence" on the previousday, August 30. Smith took responsibility for Humphries'discharge on September 1, and said he relied on what wasin Humphries' file in deciding to discharge him and to barhim from future employment.The events prior to the discharge were the following:On Sunday. August 14, 1977, employee Humphries acci-dentally cut his hand at home. It required stitches to closethe wound. and the doctor wrote a note to excuse Hum-phries from work, but he preferred to work and reported forwork on Monday, August 15. He worked 4 hours, but in theafternoon of August 15, he was sent home by SupervisorHulsey who said, according to Humphries, that he couldnot let Humphries work "because of the insurance situ-ation." The forced, though excused, absence continued for8 working days until midday Wednesday, August 24, whenHumphries was permitted to return to his work. While hehad been temporarily on the second shift at the time of hisinjury. he was assigned back to his regular first shift job,which commenced daily at 6 a.m.On Saturday, August 27, employee Humphries came in 3hours late. He testified that he had not been late before, hisfirst shift Supervisor Wayne Nichols corroborated this, andthe personnel file was devoid of any reference to an earlierdelinquency. Humphries sought out his supervisor WayneNichols and told Nichols that he had overslept. Nicholstook Humphries to the head of the spinning and windingdepartments, David Ray, and asked Ray what he should dowith Humphries. This in itself was an unusual step, partic-432 FAYETTE (COTTON MII.I.ularly for a first-time tardy. because. as indicated by thetestimony on the subject provided hby Assistant Plant Man-ager Smith, the shift supervisors were in charge of attend-ance and attendance records and of whether tardiness orabsence was excused or unexcused.'0According to Department Head Ray. he said to Supervi-sor Nichols, with employee Humphries present. well he hascome in, let him go to his job, it is not covered by a regulardoffer.Employee Humphries testified he was not given a warn-ing for being late that morning, August 27.Supervisor Nichols claimed he gave employee Hum-phries an oral or verbal warning that morning. and furtherclaimed that a note he put in Humphries' personnel file,G.C. Exh. 5, was a record of the verbal warning. However,the note reads:"Douglas Humphries 8--27 77. I talked to Douglas to-day about reporting late. He states he overslept.Wayne Nichols."Supervisor Nichols conceded that he does not give warn-ings every time an employee comes late or fails to giveadvance notice that he or she will be late or absent, andparticularly that he may not give a warning the first or eventhe second time an employee comes in late. He further tes-tified that he may talk to the employee who was late orabsent, but that the talk is not necessarily an oral or verbalwarning, and that it is not a warning if he does not state tothe employee that it is a warning. Nevertheless, said Nich-ols, he may make a note of the talk for his own use. Nicholsfurther conceded, as is apparent from the text of the filenote, G.C. Exh. 5 above, that his note does not state that hegave employee Humphries a warning or a verbal warning.But, said Nichols, notwithstanding this was the first occa-sion that employee Humphries had come late, he, Nichols.did more than he wrote down, and gave Humphries a ver-bal warning in the presence of Department Head Ra.However, in his testimony concerning the August 27 inci-dent, Department Head Ray gave no testimony in supportof Supervisor Nichol's claim of a verbal warning to Hum-phries. Moreover. Assistant Plant Manager Smith. who tes-tified that he made the decision to discharge Humphries onSeptember I based upon the memoranda in Humphries'file, admitted there was no record of a verbal warning in thefile, and that Nichol's note of August 27, G.C. Exh. 5above, was not a record of a verbal warning."In the circumstances I do not credit Supervisor Nichol'sclaim that he gave employee Humphries a verbal warningin connection with his reporting for work late on August 27.Is Supervisor Nichols testified that he personally, as well as the company.was opposed to the Union coming into the plant. and that he used anyoccasion employees discussed the matter with him, to tell them so.Ai Typical records by supervisors of verbal warnings in 1977 and late 1976are exhibits G.C. Exh. 9. G.C. Exh. 19. Resp Exh. 12. Resp Exh. 21. andResp. Exh. 26. which are either labeled verbal warning, or state in the bodyof the memorandum that the warned employee was verhally or orallywarned, or both. Resp. Exh. 3 is an example of a verbal warning, by Super-visor Nichols. gen to employee Gail Hamm. citing that Nichols had goneover, with the employee, her record of absences and told her that henceforthshe would be given wntten warnings when absent without a doctor's excuseor proper notice.Digressing momentarily. Respondent has a set of w rittenplant rules, G.C. Exh. 4, which specit a progression ofdisciplinary steps that will be taken if' infractions occur.Thus, plant rule 1. the rule directly involved in this case.prohibits unauthorized or excessive absence or late arrival:and it is provided that infractions of the rule will result in(I ) a verbal warning for the first oflense: (2) a written warn-ing for the second offense: (3) a disciplinarx layoff or dis-charge for the third offense: and (4) discharge for the fourthoffense)2Plant Manager Smith testified that under the plant rulesa verbal warning is required for the first offense against ruleI (unexcused lateness or absence).Continuing with the events preceding the discharge ofemployee Humphries, on Tuesday. August 30. Humphrieswas absent from work without calling in. According toPlant Manager Smith, an employee is expected to call in 4hours in advance of being out, or if the cause arises in lessthan 4 hours, he is expected to call as soon as he knows.Other than saying that he had no telephone. Humphriesprovided no excuse when he reported in the next day).Wednesday. August 31. He was taken again to DepartmentHead Ray's office, and was given a written warning by Su-pervisor Wayne Nichols. C. Exh. 3, dated August 31.1977, stating that Humphries was being warned for an "un-reported and unexcused absence. Disciplinary action willbe taken on the next offense."On Friday morning, September 1. employee Humphriescame to work at 6:30, 30 minutes late. lie told SupervisorNichols he had overslept. Nichols, put Humphries on hisjob and had him complete the doffing for the first I hourround, but at 7 a.m. Nichols took him off the job and toDepartment Head Ray's office. Ray told Humphries he wasnot going to decide now about discipline but that Hum-phries should go home and Ra, would be in touch. WhenNichols indicated that Humphries would be bringing hiswife in at 2 p.m. (for the second shift), Ray suggested thatHumphries stop in his office at 2 p.m.Meantime Department Head Ray and Assistant PlantManager Smith consulted, as the, so testified. and Smithmade the decision, he said, that Humphries was to he fired.He made this decision to discharge, testified Smith, not-withstanding his acknowledgement that ( I ) in the vast ma-jority of cases for absenteeism, following the progression ofdiscipline prescribed by the plant rule, the discipline of a 3-day layoff has preceded the final discipline of discharge: (2)there was absent from the written warning to Humphriesnotice that he would be fired for the next infraction (itstated only that "disciplinary action" would he taken),which was likewise an uncommon deviation from the prac-tice if the 3-day layoff was to be omitted: (3) that, contraryto the plant rule, a prior verbal warning had not precededthe written warning: and (4) that in his 7 years of employ-ment, employee Humphries had given no previous cause fordischarge.Additionally, Assistant Plant Manager Smith directedthat the separation notice issued to employee Humphries.G.C. Exh. 6, be checked to indicate (as it was) that heu Some of the other rules pros ide for different ant more evere progres-sion of discipline. and some, such as rule 42 failure to report for 3 consecu-utse work .das prolides discharge rfor the tirlt offene433 D)E('ISIONS OF NATIONAL. LABOR REL.ATIONS BOARDwould not he rehired. Smith testified that he so directed.and would not recommend rehire of Humphries, althoughin umphries' seven years of employment his work hadbeen good and his attendance record clean until the firstaberration in the week of his firing. His reason for discharg-ing and refusing to recommend rehire of Humphries. saidSmith, was that after tlumphries received his warning hedid not see fit to improve the situation that called for thewarning, and that three infractions (2 times late and I dayabsent) in 5 working days justified both the firing, withomission of the verbal warning and 3 day layoff steps of thefour-step procedure, and the decision to bar Humphriesfrom rehire.Assistant Plant Manager Smith did not discuss the dis-'charge or these alleged reasons with employee Humphries.Instead he told Department Head Ray to discharge Hum-phries. At 2 p.m. on September 1, when Humphries cameback to Ray's office, as arranged. Ray told Humphries thatbecause of the "flagrant" situation in violating plant rule Ithree times in 5 working days it was best to terminate hisemployment: and he was handed the separation notice,G.C. Exh. 6 dated September I (prepared by SupervisorNichols), that contained the notation that he would not berehired.'2. Comparisons with other casesAssistant Plant Manager Smith testified that the dis-charge. and decision to bar rehire, of employee DouglasHumphries was an application of plant rule I as uniformlyapplied to any other employee.The evidence indicated otherwise. For example, em-ployee Tony Nelson, also a first shift doffer. not as fast adoffer as Humphries was, hut not active for the UInion asHumphries had been. testified, without contradiction thathe, Nelson, had been late for work three or four times permonth, including the period of time both before and afterHumphries was fired, without any warning or discipline oreven docking of pay: that on most of such occasions, eitheror both employees Nick Nichols (an overhauler or fixer)and Jack Dunn (a spindle plumber) would come for himand take him to work, as that he was coming in on thosedays 35 to 40 minutes late; and that when he came in latehe would find another employee, and even SupervisorWayne Nichols, covering the job for him. lHe recalled onerecent occasion when overseer. now supervisor, Euel Her-ron thanked him for having come in, though late. EmployeeNelson further testified that on none of these occasions didhe telephone in to the plant to indicate that he was going tobe late or not coming in, he simply slept: and that if anemployee or employees did not come from the plant tofetch him he frequently did not come in at all. He testifiedthat he was aware of the 4-hour advance call-in rule toindicate lateness or absence but paid it no heed. On thedays that he stayed out, said Nelson, he suffered only dock-ing of pay for those days. One of those days included a dayin early 1978, about a month before the hearing, when, saidNelson, employee Nick Nichols came to fetch hint: but he1i Ray conceded that plant rule I says nothing about "flagrant" situationsor violations.would not go to work, saying he could not make it, he hadgotten drunk the night before. In 1977, said Nelson, he re-ceived one warning slip in connection with one of his unex-cused absences: but that, in the same year. he was talked toonly once about coming in late, by Department Head Ray,however, without any accompanying warning, verbal orwritten. In 1978, to the time of the hearing, there had beenno talks or warnings about lateness to employee Nelson.Ironically, on the last day in August 1977, when em-ployee I)ouglas Humphries was handed his one and onlywarning (for the unexcused absence the previous day) andtold employee Tony Nelson about it, said Nelson, he (Nel-son) had come in late without any talking to or warningfrom anyone and found overhauler Nick Nichols doffingthe frame for him.l.ooking at contemporaneous records of unexcused late-ness or absence of other employees, employee FrankMcCafferty, who was hired in January 1974, began a seriesof absences without notice or call-in in early 1976. He wasgiven a written warning on March I. 1976, a 3-day disci-plinary layoff on March 29, 1976. and told he would beterminated next time, and a discharge on July 27. 1976.which said he would be rehired if he could work regularly(G.C. Exh. 7): but, as Assistant Plant Manager Smith testi-fied. McCafferty was either retained or almost immediatelyreemployed.Employee McCafferty's infractions continued. On Sep-tember 13. 1976, after a consecutive 7-day absence withoutnotice or call-in. McCafferty was given merely a verbalwarning.Assistant Plant Manager Smith testified that under Re-spondent's plant rules unreported or unexcused absence is amore serious infraction than unexcused or unreported late-ness, that not coming in at all is a more serious offense thancoming in late, and accordingly plant rule 42 provides forimmediate discharge for not reporting for 3 consecutivedays. The same is not true for consecutive latenesses, hesaid, which would be governed by the progressive steps ofwarning and discipline applicable to infractions of plantrule 1. In this connection. Smith also testified that Respon-dent's plant rules on attendance were the same before theywere formalized into written form in 1977 (G.('. Exh. 4):and concerning employee McCaferty, said Smith, heshould have been fired forthwith on September 13, 1976.Nonetheless, McCafferty was given only the verbal warn-ing. Finally, after more absences without notice or call-in,McCafferty was fired on November 4, 1976 (his second dis-charge in five months), for excessive absenteeism.Employee Dennis Aldridge was hired and fired threetimes between August 8, 1974, and October 3, 1977, eachtime discharged for poor attendance, consisting of unre-ported and unexcused absences from work. Prior to eachdischarge he was taken through the progressive steps ofcounseling or talking about his problems, warnings, and 3-day disciplinary layoffs. The infractions before the seconddischarge. January 31, 1977, were labeled by AssistantPlant Manager Smith as "flagrant": yet the discharge (G.C.Exh. 8) indicated that Respondent would rehire employeeAldridge. And, he was rehired less than 2 months later, onMarch 21, 1977. Again he indulged in absences from workwithout reporting or calling in. received warnings and a 3-434 FAYETTE COTTON MIIL.day disciplinary layoff, and was discharged on October 3,1977, for the third time for his unexcused absences. notingalso his prior and second discharge for the same reason.This was a month after the discharge (and only discharge)of employee Douglas Humphries. who was fired with theunqualified notation that he would not he rehired. Yet em-ployee Aldridge's third and contemporaneous discharge(G.C. Exh. I I) contains a notation indicating that he wouldbe rehired if he made a change in his habits!Employee Eddie James Gilpin worked for, and was dis-charged by, Respondent three times, each time of absentee-ism without reporting or sending word. The first such dis-charge occurred in August 1965 (G.C. Exh. 13). The secondoccurred on March 11, 1976, after 6 days' absence withoutreporting or sending word (G.C. Exh. 14). Gilpin was reem-ployed for a third time on October 12, 1976, yet when hisabsences without reporting and then a written warning andthree day disciplinary layoff on March 13, 1977, and finallyhis third discharge on April 11, 1977.Employee Therman Selman was hired and dischargedeight times, each time for too many absences without leave.call-in, or excuse, over a period that began in March 1959and finally ended in March 1977. (There were large gaps inthat period when he was not employed by Respondent.such as the 4 years between mid-1969 and mid-1973, andothers.) The absences included many that ran 3 or moreconsecutive days at a time, some as many as 8 or 9 or moreconsecutive days at a time, some as many as 8 or 9 consecu-tive days. Coming down to the last two hirings and dis-charges, the seventh rehiring was in May 1975. followed byoral warnings, for excessive absenteeism, three writtenwarnings, a disciplinary layoff of 3 days. and discharge inAugust 1976. Selman was rehired for the eighth time inSeptember 1976, and again received counseling, warnings,and a 3-day disciplinary layoff, for continued excess absen-teeism, and incurred his eighth and final discharge onMarch 7, 1977.In comparing this record of absences, counseling, warn-ings, disciplinary layoffs, discharges. and reemployments ofTherman Selman with the record of Douglas Humphries.who had been absent I day and late twice in I week of 7years of continuous employment and was immediately dis-charged without benefit of two steps of the disciplinary pro-gression and with the employer's determination that hewould not be rehired, Assistant Plant Manager Smith wasasked if he thought there was uniform application of thecompany policy, as to discipline and the determination thatHumphries was not eligible for reemployment. Smithblandly replied that he thought that Humphries had re-ceived uniform application of company policy."" Without identifying any specific employees, Assistant Plant ManagerSmith testified generally that with the new plant expansion in 1975-76 andthe need thereafter for many additional employees including some with ex-perience, Respondent obtained a number of experienced employees by hiringformer employees by hiring former employees who had quit or been dis-charged. However, Smith made no effort to explain or justify the multiplehirings and discharges, after the expansion hiring had been inaugurated, incases of employees such as Selman, Aldndge, Gilpin, and McCafferty.above, who continued to offend against the attendance rules and were re-hired additional times. Nor did Smith provide any explanation for not allow-ing experienced and able employee Humphnes to have at least one suchsecond chance.Later. Smith suggested that the significant factor in im-posing the peremptory discharge and decision not to rehireHumprhies was that his three infractions (of I day and 2days late) occurred in the span of 5 days. as compared withthe records of others not so peremptorily treated whose in-fractions though greater. were spread out over longer peri-ods of time.General Counsel referred to the record of. and contrast inhandling, employee Lewis Kemp, a longtime employee likeHumphries. On March 8. 1976. employee Kemp was givena written warning of excessive past absences and told hewould be disciplined the next time (Resp. Exh. 6). On Sep-tember 16, 1976. after being absent September 11. 13. 14.and 15 without excuse or notice to Respondent 4 out or 5days. actually 4 consecutive work days because September12 was a nonwork day. Sunday Kemp was given a furtherwarning and a disciplinary layoff of 3 days (G.C. Exh. 22).,though he should have been peremptorily discharged underplant rule 42. Nevertheless, he was not discharged until No-vember 9, 1976, after further absence without notice (Resp.Exh. 7).Employee Gail Hamm received a first oral warning forexcessive absenteeism on March 3. 1976 (Resp. Exh. 3). OnDecember 7. 1976, she received a second written warningwhich stated that her excessive absences had been reviewedwith her and she had been out 69 days in the preceding IImonths. Asssistant Plant Manager Smith agreed that em-ployee ltamm's 69 absences in approximately a period of ayear was a flagrant record of absences. as compared to em-ployee Humphries record of I day absence and 2 days late.Nevertheless, employee Hamm was not discharged untilApril 24, 1977. after continutied excessive absences and morewarnings (G.C. Exh. 13)."Employee David Chesler Wilkinson was another em-ployee with a bad attendance record, hired and fired morethan once. His first employment with Respondent was tem-porary: his second employment, beginning July 22. 1974.was permanent and ended in discharge when he walked outof the plant without notice, according to Assistant PlantManager Smith. He was rehired Ibr a third time, perma-nently, on August 30, 1976. Five weeks later, on October 8.1976. he received a verbal warning (G.C. Exh. 19) forabsenting himself from work 2 consecutive days: while heclaimed he had been sick he admitted going out in the coolnight air to visit his girl friend, and the absences were notexcused. Two months later, on December 10, 1976, he wasgiven a first written warning for 13 days' unexcused ab-sences in his less than 3-1/2 months of employment (G.C.Exh. 20). Within less than 5 days after December 10 he wasabsent again without excuse and received, on December 15.1976, a second written warning and a 3-day disciplinarylayoff (G.C. Exh. 21) for continuing excessive absenteeism.Thus. notwithstanding the concentration of 14 days' unex-cused absences in a 3-1/2 month period of employment,t1 Respondent's counsel attempted to prove that emploee Hamm's 69absences in 1976 were excused absences. but the file indicated that the em-ployee sought to supply unsigned doclor's excuse." which the supervisorsrejected There was some evidence of a few signed excuses. hut ohsiouslyfrom the warnings. and discharge. and Respondent management's view thatthe absences and employee Hamm as not tired for multiple excused ah-sences435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilkinson was accorded the benefit of multiple warningsand disciplined by only a 3-day layoff. He was discharged amonth later, on January 21. 1977, for continued excessiveabsenteeism.Even for 3 month probationary employees, who violatedthe attendance rules, Respondent applied the stepwise pro-gression of warnings and disciplinary layoff before dis-charging the employee, said Assistant Plant ManagerSmith. Thus, probationary employee John Swayney, hiredSeptember 13, 1976, was given a written warning on No-vember 20, for being absent 2 days, November 16 and 17,without calling in. He was given another written warningDecember 2 for being out again on December I withoutcalling in. Swayney was also given a 3-day disciplinary lay-off, and, when he returned after the layoff, he was late forwork, and was discharged on December 10, 1976.Likewise, 3-month probationary employee DeloresSwayney, who was hired September 13, 1976, receivedwithin 2 months, on November 7, a verbal warning forbeing absent without notice: then a written warning on No-vember 20 for being absent 2 days without notice or callingin, and a warning of discipline for the next infraction: thena second written warning, on December 2, plus a 3-daylayoff, for further absence without notice or call in, withnotice that the next similar offense would result in dis-charge; and finally discharge on December 10. 1976, forbeing absent that day without notice or call in.In all of these cases the employees who were delinquentin observing the attendance rules received multiple warn-ings and 3-day disciplinary layoffs, prior to discharge, forcontinuing to violate the rules, even in some cases where theinfraction was a violation of plant rule 42 (failure to reportfor 3 consecutive work days) where the penalty was dis-charged forthwith for the first offense.The benefit of the plant rule procedures was not accordedto employee Humphries, who received only one warningand then discharge in connection with his having been ab-sent I day and late twice. For him, there was no precedentsecond warning and no precedent disciplinary layoff.Respondent contended that there were six other caseswhere discharge of the employee was not preceded by adisciplinary layoff. However, Respondent has failed to notethat in at least five of the six cases, and possibly in the sixthas well, the infractions involved, in addition to violation ofplant rule 1, violation of plant rule 42 (failure to report for3 consecutive work days) where the rule called for immedi-ate discharge without preliminary warnings of disciplinarylayoff.Thus, employee Sandra Byars, received only a warningon November 23, 1976, for 4 consecutive days of unexcusedabsences on November 18, 19, 20, and 22 (Resp. Exh. 24).November 21 was a nonwork day, Sunday. On January 31,1977, she was discharged (Resp. Exh. 25), the dischargenoting that there had been prior oral and written warningsfor excessive unexcused absences, and failure to reportwithout word for three consecutive days, January 28, 29,and 31, 1977 (January 30 was a nonwork day, Sunday).Plant rule 42 had been violated twice by employee Byars inthe space of 2 months, yet it was not until the second timethat she was peremptorily fired.Employee Brenda Bircheat worked 3-1/2 months for Re-spondent. She was hired on Novemnber 17, 1976. was givenan oral warning on January 31, 1977 (Resp. Exh. 12), and awritten warning on February 2. 1977 (Resp. Exh. 13) forcontinued unreported absences, and then discharged onMarch 7, 1977, (Resp. Exh. 14) for the same cause, with theindication that she had not reported since, and last workedon, March 4, 1977, which in itself justifed the peremptorydischarge without any prior. lesser discipline.Employee John Hallawood received a written warningon Jul)' 19. 1976, for being absent without calling or send-ing word on July 18 (Resp. Exh. 18). On February 2, 1977.he received a second written warning, for staying out fromwork without calling in or sending word (Resp. Exh. 19).On February 24, 1977, he was fired for excessive absences,the discharge noting that though work was available hewould not report for work regularly and that he last worked2 hours on February 20 (Resp. Exh. 20). Hence he hadfailed to report 3 consecutive work days, which was a viola-tion of plant rule 42 subject to immediate discharge withoutprior discipline.Employee Truman Morgan was given a verbal warningon March 29, 1977, for previous absence without calling orsending word (Resp. Exh. 2 1). He was given a written warn-ing on May 24. 1977, for further excessive absences withoutnotice or calling in (Resp. Exh. 22). He was discharged onJune 9, 1977 (Resp. Exh. 23), the discharge noting that at-tendance and job performance was not satisfactory, andthat he had worked only 1 hour since June 1. Hence he hadbeen absent without calling or sending word for 7 or 8 daysimmediately prior to discharge in violation of plant rule 42,subject to immediate discharge without prior discipline.Employee Scott Kelley received a verbal warning onJanuary 17, 1977. for not reporting to work on the previousSaturday and prior occasions (Resp. Exh. 26). On August 2,1977, he was given a written warning for unreported andunauthorized absences on July 30 and August 1, indicatinghe would be subject to disciplinary layoff or discharge forthe next offense (Resp. Exh. 27). On September 16, 1977,employee Kelley was discharged for unreported and unau-thorized absences though work was available, the dischargenoting that he had last worked September 13 (Resp. Exh.28). Thus, Kelley had absented himself for 3 consecutivedays, in violation of plant rule 42, subject to immediatedischarge without benefit of a prior disciplinary layoff.The sixth case advanced by Respondent was that of em-ployee Robert Walker. Walker was given a first warning(verbal) on December 7, 1976, for being absent the previousday without call or sending word (Resp. Exh. 15). He re-ceived a second warning (written) on January 4, 1977 forexcessive unexcused absences, noting he was orally warnedmany times and if there was no improvement disciplinaryaction would be taken (Resp. Exh. 16). On January 10,1977 he was discharged for unsatisfactory attendance, thedischarge noting that he had last worked January 8 (Resp.Exh. 17), absenting himself for 2 consecutive days prior todischarge. Thus, in I month, Walker had been absent with-out word or calling in for a considerable number of days,the last 2 of which before discharge had been consecutive,and though Respondent did not provide the details, fromthe nature of the second warning the prior absences were436 FAYETTE COTTON MILLclearly multiple absences (that may have also violated plantrule 42 if three or more of them were consecutive).It should also be observed that in the discharge of em-ployee Walker he was rated a "poor" employee, in contrastto employee Douglas Humphries who was rated a "good"employee. Likewise, employees John Hallawood and Tru-man Morgan were rated "poor" employees, and employeesSandra Ryan, Scott Kelley, and Brenda Bircheat were ratedonly "fair" employees.Even more significant, in comparing these six cases withthe case of employee Douglas Humphries is the fact thateach of the six employees had been given two or morewarnings for their infractions of the attendance rules,whereas Humphries was given only one warning.3. ConclusionIn my view the evidence demonstrated that, notwith-standing Douglas Humphries all-around good record as anemployee of 7 years, Respondent reached for the first ap-parent opportunity that arose to rid itself of employeeHumphries, because of Respondent's hostility to the Unionand to Humphries as an employee who openly expressedand demonstrated support for the Union. Indeed, Respon-dent overreached, by violating its own plant rules and prac-tice, first, in summarily discharging employee Humphries,and bypassing the established system of progressive warn-ings and discipline, for his relatively minor attendance in-fraction, as compared to Respondent's application, andeven relaxed application, of such progression to much moreserious infractions by other employees; and second, bycompounding the summary discharge with a summary deci-sion not to rehire employee Humphries, contrary to Re-spondent's past and contemporaneous practice of rehiringexperienced employees regardless of bad attendance rec-ords far worse than the total infractions by Humphries, andeven multiple discharges therefor.For 7 years Douglas Humphries had been a good em-ployee in his work performance, deportment, and conform-ance with the plant rules of conduct. He had given Respon-dent no cause for warnings or discipline. While supervisorsand management did not appreciate his espousal of theunion cause, nevertheless his union involvement did not ad-versely affect his performance of work or good behavior.Yet, the first time in 7 years, when employee Humphriesreported in late on August 27, 1977, the matter was broughtinstantly to the attention of top management of the plantby his shift supervisor Nichols taking Humphries to De-partment Head Ray to decide what to do about Humphriescoming in late. This was most unusual, not only for anemployee being late the first time, not because shift supervi-sors were in charge of attendance and attendance recordsand of whether lateness or absence was excused or unex-cused and of dealing with the delinquent employees. Theaction indicated that employee Humphries was a markedman, and, as it turned out, marked for discriminatory treat-ment.The same special actions, the shift supervisor taking em-ployee Humphries to top management of the plant, oc-curred on August 31, after Humphries had been absent Au-gust 30 without calling in, and again on September I, whenhe was late a half-hour.For coming late the first time, employee Humphries wastalked to by Supervisor Nichols without warning (counseledis an equivalent expression used by some of the supervi-sors). For his first unexcused absence of a day, subsequentto his first time late, Humphries was given a written warn-ing. If applicable plant rule I had been followed, he wouldhave been given a verbal warning, but the step was skipped.For coming late the second time, Humphries was sent homeand discharged the same day. Under applicable plant rule1. he would have been given a disciplinary 3-day layoff.Again, another step in the four step procedure was skipped.Although Respondent contended that under plant rule 1,it might shorten the four steps to three by making the thirdstep discharge after two prior warnings, the officer in chargeof the plant, Assistant Plant Manager Jack Smith, concededthat so far as he knew in plant rule I cases the discipline ofa 3-day layoff preceded the final discipline of discharge.Moreover. Respondent was unable to produce a case otherthan Humphries' to substantiate omission of the step.Respondent brought in a half-dozen cases supposed tosubstantiate the contention, but these were not comparablecases. In these cases, the employees involved also violatedplant rule 42 (failure to report for 3 consecutive work days)under which the discipline was discharge for the first of-fense, without prior warnings or disciplinary layoff. Even inthese supposed examples, and in other examples put in byGeneral Counsel, there were instances where the employeeshad been absent without calling in or sending word for 3 ormore consecutive days, and the penalty of discharge forth-with had not been applied by Respondent when it mighthave been.Cases such as those of employee McCafferty, Selman,Kemp, Byars, and others, also demolished Respondent'sfurther argument that there was something especially fla-grant about Humphries' three infractions of plant rule I in5 working days that justified, if not required, invoking pe-remptory discharge without going through the prior steps ofwarnings and disciplinary layoff contemplated by the rule.Those cases furnished examples of successive absences bythe employees without notice or calling in, concentrated in3 and more successive days, where Respondent withheldimposing the penalty of the discharge prescribed by plantrule 42 and passed over the infractions with no more than awarning. Further weakening any attempted justification forbypassing the stepwise procedure of plant rule 1, was theadmission by Respondent's chief plant officer Smith that anunexcused absence is a more serious infraction than an un-excused lateness, that not coming in at all is worse thancoming in late, hence rule 42 provides for immediate dis-charge for not reporting for three consecutive days but doesnot apply to tardiness whether consecutive or not or to thelesser absences governed by plant rule I.Further underscoring the disparate treatment accordedemployee Humphries, was the absence of any other in-stance of a discharge for infractions of plant rule 1 wherethe employee did not receive at least two prior warnings.From the cases submitted by both sides, the evidenceshowed at least two warnings, and sometimes more, preced-ing the discharges for all but employee Humphries. Yet histotal infraction, I day absent and 2 days tardy in 7 years ofcontinuous employment, was far less serious than any of thecases covered by the evidence.437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLast, hut not least, in this record of disparate treatment,was Respondent's decision, made simultaneously with thedischarge, to bar employee Humphries from reemployment.Respondent claimed it had a policy since its 1975-76 ex-pansion to rehire former experienced employees and,whether the practice started then or earlier, its rehires in-cluded employees who had been discharged for, amongother reasons, excessive unexcused absenteeism, rehired insome instances not merely once but two or more times eventhough their further discharges were for excessive unex-cused absenteeism. Employees McCafferty, Aldridge, Gil-pin, Wilkinson, and Selman, were among the examples ofrehired employees who were discharged two, three, andeven eight times (in Selman's case) for excessive, unexcusedabsenteeism. In employee Aldridge's third discharge for un-excused absenteeism, a month after employee Humphrieswas discharged, it was stated that Aldridge would be re-hired again if he changed his habits.Respondent's harsh, summary, and disparate treatmentof Union Activist Humphries, in disregard of the applicableplant rule and practice concerning the progression of disci-plinary steps before discharge and of the policy and prac-tice regarding rehiring, compared to the normal as well asmore lenient treatment accorded the many other employeeswho were not union activists, was obviously discriminatory.Such discrimination, without plausible explanation by Re-spondent coupled with its hostility to the Union, gives riseto the inescapable inference that Douglas Humphries wasdischarged and barred from reemployment in reprisal forhis union activities and to discourage union membershipand support among the employees, in violation of Section8(a)(3) and (1) of the Act. As stated in McGraw-EdisonCompany v. N.L.R.B., 419 F.2d 67, 75 (8th Cir. 1969), "Ille-gal motive has been held supported by a combination offactors such as coincidence in union activity and discharge... general bias or hostility toward the union ...variancefrom the employer's normal employment routine ... and animplausible explanation by the employer for its action...."For comparable Section 8(aX3) and (1) findings, derivedfrom misuse of, or deviation from, plant or company disci-plinary systems and practice to discriminate against unionsympathizers, see The Keller Manufacturing Company, 237NLRB 712 (1978); Gillette's, The Country Place, 226 NLRB819, 822 (1976); Barko Hydraulics, Inc., 225 NLRB 1379,1382-83 (1976); and Ramelli Building Maintenance Service,Inc., 224 NLRB 815, 817-818 (1976).CONCLUSIONS OF LAW1. By warning employees of the futility of voting theUnion in; by threatening plant closure if they voted theUnion in; by coercively interrogating employees on whythey desired and supported the Union, or why the Unionwithdrew its election petition just before the election, andon what withdrawal would do to their support of theUnion; and by disparaging the Union in the eyes of theemployees, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.2. By summarily discharging and denying the right ofreemployment to employee Douglas Humphries, on Sep-tember 1, 1977, for infractions of the plant attendance rule,disregarding and shortcutting the plant rule and practiceconcerning the progression of warnings and discipline forsuch infractions and disregarding the plant policy and prac-tice governing rehire of experienced employees, in reprisalfor employee Humphries union activities and to discourageunion membership and support among the employees, Re-spondent engaged in an unfair labor practice within themeaning of Section 8(a)(3) and (I) of the Act.3. The unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.TtIF REMEDYIt will be recommended that the Respondent:(1) Cease and desist from its unfair labor practices.(2) Offer to reinstate employee Douglas Humphries, andgive him backpay from the date of his discharge, SeptemberI. 1977, said backpay to be computed on a quarterly basisset forth in F. W. Woolworth Co., 90 NLRB 289 (1950),approved in N.L.R.B. v. Seven-Up Bottling Co., 344 U.S.344 (1953), with interest as prescribed in Florida Steel Cor-poration, 231 NLRB 651 (1977).'?(3) Post the notices provided for herein.And because the Respondent violated fundamental em-ployee rights guaranteed by Section 7 of the Act, and be-cause there appears from the manner of the commission ofthis conduct an attitude of opposition to the purposes of theAct and a proclivity to commit other unfair labor practices,it will be further recommended that the Respondent:(4) cease and desist from in any manner infringing uponthe rights guaranteed by Section 7 of the Act. N.L.R.B. v.Entwistle Mfg. Co., 120 F.2d 532, 536 (4th Cir. 1941); P.R.Mallory and Co. v. N.L.R.B. 400 F.2d 956, 959-960 (7thCir. 1968), cert. denied 394 U.S. 918; N.L.R.B. v. BamaCompany, 353 F.2d 323 324 (5th Cir. 1965).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDER'7The Respondent, Fayette Cotton Mill, Fayette, Ala-bama, its officers, agents, successors, and assigns shall:I. Cease and desist from:(a) Warning employees of the futility of voting theUnion in.(b) Threatening plant closure if employees vote theUnion in.(c) Coercively interrogating employees on why they de-sire and support the Union, or why the Union withdrew itselection petition, or what withdrawal would do to their sup-port of the Union.(d) Disparaging the Union in the eyes of the employees.' See. generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).1' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived or all purposes.438 FAYETTE COTTON MILL (e) Discharging or disciplining employees. or barringthem from reemployment, for infractions of the plant at-tendance rules without regard to the prescribed system ofwarnigns and discipline and the policy for rehiring experi-enced employees.(f) Discouraging employees from support of or member-ship in the Union or other labor organization by dischargeor other discrimination affecting their tenure or conditionsof employment.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Make employee Douglas Humphries whole, in themanner set forth in the section of this decision entitled "TheRemedy," for any loss of earnings incurred by him as aresult of his discharge on September , 1977.(b) Offer to said employee immediate and full reinstate-ment to his former job, or if the job no longer exists, to asubstantially equivalent postion, without prejudice to hisseniority or other rights and privileges.(c) Preserve, and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to ascertain the backpay due under the terms of thisOrder.(d) Post in the plant at Fayette, Alabama, copies of theattached notice marked "Appendix."'8Immediately uponreceipt of said notice, on forms to be provided by the Re-gional Director for Region 10 (Atlanta, Georgia). Respon-dent shall cause the copies to be signed by one of its autho-rized representatives and posted, the posted copies to hemaintained for a period of 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 10. in writ-ing, within twenty days from the date of this Order, whatsteps Respondent has taken to comply herewith." In the event that this Order is enforced b a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted b' Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."439